Title: To George Washington from Richard Bland Lee, 3 July 1789
From: Lee, Richard Bland
To: Washington, George

 

Sir
N. York July 3 1789

The enclosed letter from R. M. Scott will explain to you his wishes. he has requested me to deliver it to you and informed me of his object. As to his qualifications to fill the office which he solicits I will not pretend to judge I can assure you that he has always given the fullest satisfaction to Mr Charles Lee his Principal and all persons having business at the Naval office since he has acted in it for almost seven years past. I know him to be a young man of honor and industry.
I am authorised to inform you that Mr Roger West would be pleased with an appointment under government, if any should occur in which he might be usefully employed for the public service. You are too well acquainted with Mr West and too good a Judge of his talents and merits for me to presume to add anything more than my wishes in his behalf.
I am also authorised to inform you, that Mr Charles Lee would be pleased with the office of Collector for the district of Alexandria, if you should deem him a proper person to administer it. Mr Scott solicits an appointment to the Naval office for the same district. If you wish for further information concerning him I can produce a most honorable testimonial from Mr C. Lee in his favor.
Permit me now to express the overflowing joy of my heart for your happy recovery from your late illness and to assure you of the indiscribeable veneration and esteem with which I am your devoted hum. sert

Richard Bland Lee

